DETAILED ACTION
This office action is in response to the communication received on 09/03/2021 concerning application no. 17/465,926 filed on 09/03/2021.
Claims 1-15 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because:
Fig. 4: x-axis is missing units indicating the magnitude of the ultrasound wave I.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
For purposes of examination, the Office is considering “a sensing arrangement” in claims 1-13 to be an apparatus claim. The support for this interpretation is present in the independent claims as it establishes that the “sensing arrangement comprises: an input interface”. That is, as it is comprising an apparatus component, it is considered to be an apparatus claim.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a processing arrangement configured to: generate…identify… and track…” in claims 1-3: Paragraph 0181 teaches a single processor may be used to fulfill the functions of the several items recited in the claim. Fig. 7 shows a variety of black boxes such as the 726, 728, and 730 that are defined as processors in paragraph 0176-177.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Lines 14-16, recite “identify a first response of the sensing signal, the first response being a response of the sensing signal to the ultrasound waves emitted by the ultrasound transducer”. This claim element is indefinite. Lines 11-13, establish that the sensing signal is indicative of the pressure that is from one or more anatomical features. It would be unclear to one with ordinary skill in the art if the signal is representative of the ultrasound waves as the element in question establishes or based on anatomy as the generating step establishes.
For purposes of examination, the Office is considering the pressure of the anatomical feature is obtained in addition to ultrasound wave information over the course of multiple signal acquisitions.

Claim 2 is indefinite for the following reasons:
Lines 3-6, recite “sensing signal based on the predetermined modulation pattern to determine the second response of the sensing signal, the second response being a response of the sensing signal… that does not result from the ultrasound waves”. This claim element is indefinite. Claim 1 establishes that the “ultrasound transducer that emits ultrasound waves according to a predetermined modulation pattern”. The claim element in question conflicts. It would be unclear to one with ordinary skill in the art if the sensing signal is based on the predetermined modulation pattern of the ultrasound transducer as the initial part states or not resulting from the ultrasound as the second part of the claim element states.
For purposes of examination, the Office is considering the information to be not relating to the ultrasound.
Line 5, recite “an ultrasound wave”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “ultrasound wave” is the same as the “ultrasound wave” established in claim 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering ultrasound waves to be the same.

Claim 7 is indefinite for the following reasons:
Line 2, recite “a change”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “change” is the same as the “change” established in claim 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering them to be different.
Line 2-3, recite “a capacitance”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “capacitance” is the same as the “capacitance” established in claim 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering them to be different.
Line 3, recite “a capacitor”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “capacitor” is the same as the “capacitor” established in claim 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering them to be the same and to be receiving multiple signals.
Line 3-4, recite “a change of pressure”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “change of pressure” is the same as the “change of pressure” established in claim 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering them to be different.

Claim 8 is indefinite for the following reasons:
Line 1, recite “a position”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “position” is the same as the “position” established in claim 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering them to be the same.
Line 1, recite “an interventional device”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “interventional device” is the same as the “interventional device” established in claim 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering them to be the same.
Line 1-2, recite “a patient”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “patient” is the same as the “patient” established in claim 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering them to be the same.
Line 2, recite “an ultrasound transducer”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “ultrasound transducer” is the same as the “ultrasound transducer” established in claim 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering them to be the same.
Line 3, recite “a capacitive pressure sensing arrangement”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “capacitive pressure sensing arrangement” is the same as the “capacitive pressure sensing arrangement” established in claim 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering them to be the same.

Claim 9 is indefinite for the following reasons:
Line 2, recite “an interventional device”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “interventional device” is the same as the “interventional device” established in claim 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering them to be the same.
Line 2, recite “a capacitive pressure sensing arrangement”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “capacitive pressure sensing arrangement” is the same as the “capacitive pressure sensing arrangement” established in claim 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering them to be the same.
Line 3, recite “a capacitor”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “capacitor” is the same as the “capacitor” established in claim 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering them to be the same.
Line 3, recite “a pressure”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “pressure” is the same as the “pressure” established in claim 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering them to be the same.
Line 5, recite “a change”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “change” is the same as the “change” established in claim 1 or the same as the one established within the same claim 9 or is a separate and distinct feature. 
For purposes of examination, the Office is considering them to be the same.
Line 5, recite “a capacitance”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “capacitance” is the same as the “capacitance” established in claim 1 or the same as the one established within the same claim 9 or is a separate and distinct feature.
For purposes of examination, the Office is considering them to be the same.
Line 5, recite “a capacitor”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “capacitor” is the same as the “capacitor” established in claim 1 or the same as the one established within the same claim 9 or is a separate and distinct feature.
For purposes of examination, the Office is considering them to be the same.
Line 6, recite “a change of pressure”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “change of pressure” is the same as the “change of pressure” established in claim 1 or is a separate and distinct feature.
For purposes of examination, the Office is considering them to be the same.

Claim 10 is indefinite for the following reasons:
Line 6, recite “a change”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “change” is the same as the “change” established in claim 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering them to be the same.

Claim 11 is indefinite for the following reasons:
Lines 1, recite “The interventional medical system of claim 10, when dependent upon claim 8”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the claim is dependent on claim 10 or claim 8. Furthermore, due to the recitations of “an interventional device”, “a capacitor”, “a change”, and other similar language addressed in the claim 8 and 9 112 rejections above, there would be further lack of clarity of how many changes there are, how many capacitors are present, how many interventional devices are present, etc. 
Claim 11 is interpreted to be dependent on claim 10. Applicant is encouraged to use proper grammar and punctuation to set forth the proper scope of the claim.
Line 1, recite “when dependent upon claim 8”. This claim element is indefinite. Claim 11 is interpreted as an apparatus claim. The term “when” appears to be indicate method-type language. This would lead to lack of clarity to one with ordinary skill in the art on what the statutory class of the claim 11 is. Furthermore, claim 8 is an apparatus claim, it would be unclear to one with ordinary skill in the art how an apparatus can prompt another apparatus to operate as claimed in claim 11.
Applicant is encouraged to use proper grammar and punctuation to set forth the proper scope of the claim.
Line 2, recite “the control interface”. There is insufficient antecedent basis for this limitation in the claim.

Claim 12 is indefinite for the following reasons:
Lines 1-2, recite “an ultrasound transducer”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “ultrasound transducer” is the same as the “ultrasound transducer” established in claim 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering them to be the same.
Line 3, recite “a predetermined modulation pattern”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “predetermined modulation pattern” is the same as the “predetermined modulation pattern” established in claim 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering them to be the same.

Claim 14 is indefinite for the following reasons:
Lines 13-14, recite “identifying a first response of the sensing signal, the first response being a response of the sensing signal to the ultrasound waves emitted by the ultrasound transducer”. This claim element is indefinite. Lines 10-12, establish that the sensing signal is indicative of the pressure that is from one or more anatomical features. It would be unclear to one with ordinary skill in the art if the signal is representative of the ultrasound waves as the element in question establishes or based on anatomy as the generating step establishes.
For purposes of examination, the Office is considering the pressure of the anatomical feature is obtained in addition to ultrasound wave information over the course of multiple signal acquisitions.

Claim 15 is indefinite for the following reasons:
Lines 2-3, recite “the method herein described”. There is insufficient antecedent basis for this limitation in the claim.
Note: If Applicant is attempting to refer to the method of claim 14, Applicant should explicitly establish and recite that claim number with claim 15 to establish dependency. For purposes of examination, the Office is considering the claim to be independent.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a sensing arrangement and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “identify a first response of the sensing signal, the first response being a response of the sensing signal to the ultrasound waves emitted by the ultrasound transducer, by processing the sensing signal based on the predetermined modulation pattern; and track the position of the interventional device with respect to the ultrasound transducer using the first response of the sensing signal”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to identifying a response to a sensing signal that has been induced by a transducer’s modulation pattern and tracking the position of a interventional device based on the response. The identification can be performed by observing a change in a parameter like phase or amplitude that is detected by the sensing signal. Tracking the position can be performed by a time of flight calculation or triangulation based on signal information. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “an ultrasound transducer that emits ultrasound waves according to a predetermined modulation pattern, wherein the interventional device comprises a capacitive pressure sensing arrangement, wherein the sensing arrangement comprises: an input interface configured to obtain a sensing signal from the capacitive pressure sensing arrangement of the interventional device, wherein the sensing signal is responsive to a change in a capacitance of a capacitor of the capacitive pressure sensing arrangement that results from a change of pressure induced on the capacitor; a processing arrangement configured to: generate a measure of pressure by processing the sensing signal, wherein the measure of pressure is a measure of pressure resulting from one or more anatomical features of the patient”. Transmitting an ultrasound modulation pattern and sensing it based on a capacitance value change that is induced by pressure change is mere data gathering and is a form of a pre-solution insignificant activity. The use of an ultrasound transducer, capacitance arrangement (ex. CMUT arrangements or the presence of a capacitor), and a processor does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 1 is ineligible.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a sensing arrangement and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “processing the sensing signal based on the predetermined modulation pattern to determine a second response of the sensing signal, the second response being a response of the sensing signal to a change in a capacitance of the capacitive pressure sensing arrangement that does not result from the ultrasound waves emitted by the ultrasound transducer; and generating the measure of pressure based on the second response of the sensing signal”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to processing a signal to determine a second response based on capacitance and generating a measure of pressure based on the response. The response can be performed by observing a change in a parameter like phase or amplitude that is detected by the sensing signal and determining its relationship to pressure. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “wherein the processing arrangement is configured to generate the measure of pressure”. The use of processors does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 2 is ineligible.

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a sensing arrangement and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “determining a difference between a first value of a parameter of the sensing signal and a second value of the same parameter of the sensing signal, wherein the first value is obtained whilst the sensing signal is modified by an ultrasound wave and the second value is obtained whilst the sensing signal is not modified by any ultrasound wave; and processing the determined difference using a tracking algorithm to thereby track the position of the interventional device”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to observing a difference in two values and using it to track the position of the interventional device. Difference determination can be performed in Doppler shift and triangulation determinations that are used in tracking devices. Furthermore, time of flight determinations also involve differences for purposes of tracking. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “wherein the processing arrangement is configured to track the position of the interventional device”. The use of processor does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 3 is ineligible.

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a sensing arrangement and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “wherein the measure of pressure is a measure of fractional flow reserve”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to calculating a fractional flow reserve. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional elements. Therefore, the claim does not integrate the judicial exception into a practical application. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, there are no additional elements, which amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 4 is ineligible.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 5 recites the following elements: “further comprising an output interface configured to provide one or more output signals responsive to the tracked position of the interventional device and/or the measure of pressure”. This claim element is a mere displaying step under broadest reasonable interpretation which amounts to a post-solution insignificant activity. The use of an output interface does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 5 is ineligible.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 5 rejection.
Claim 6 recites the following elements: “wherein each output signal is a display signal configured to control a display provided by a user interface responsive to the tracked position of the interventional device and/or the measure of pressure”. This claim element is a mere display step which amounts to a post-solution insignificant activity. The use of a display does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 6 is ineligible.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 7 recites the following elements: “wherein the sensing signal provides an alternating signal, the frequency of the alternating signal being responsive to a change in a capacitance of a capacitor of the capacitive pressure sensing arrangement that results from a change of pressure induced on the capacitor”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 7 is ineligible.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection. Note: The claim also recites a system and is therefore an apparatus
Claim 8 recites the following elements: “a control interface configured to control all signals provided to the capacitive pressure sensing arrangement and to receive all signals generated or modified by the capacitive pressure sensing arrangement, wherein the control interface is configured to provide and/or receive only two signals from or to the capacitive pressure sensing arrangement”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. The use of a control interface does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 8 is ineligible.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection. Note: The claim also recites a system and is therefore an apparatus
Claim 9 recites the following elements: “an interventional device comprising a capacitive pressure sensing arrangement having a capacitor configured to change capacitance responsive to a pressure induced thereon, wherein the interventional device is configured to generate the sensing signal responsive to a change in a capacitance of a capacitor of the capacitive pressure sensing arrangement that results from a change of pressure induced on the capacitor”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. The use of capacitor-based ultrasound detection does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 9 is ineligible.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 9 rejection.
Claim 10 recites the following elements: “a first electrode, configured to receive a first signal; and a second electrode; configured to receive a second signal, wherein the capacitive pressure sensing arrangement is configured to modify the first and/or second signal responsive to a change in the capacitance of the capacitor”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. The use of capacitors in ultrasound does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 10 is ineligible.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 10 and 8 rejection.
Claim 11 recites the following elements: “wherein the control interface of the sensing system is configured to: provide, to the first electrode, a voltage for powering the capacitive pressure sensing arrangement; and provide, to the second electrode, a ground voltage”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. The use of electrodes and capacitors does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 11 is ineligible.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 9 rejection.
Claim 12 recites the following elements: “further comprising an ultrasound transducer configured to alternately start and stop emitting ultrasound waves according to a predetermined modulation pattern”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. The use of a ultrasound transducer does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 12 is ineligible.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 12 rejection.
Claim 13 recites the following elements: “further comprising an ultrasound system configured to control the operation of the ultrasound transducer”. The use of ultrasound system with a transducer does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception. This does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 13 is ineligible.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a computer implemented method and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “identifying a first response of the sensing signal, the first response being a response of the sensing signal to the ultrasound waves emitted by the ultrasound transducer, by processing the sensing signal based on the predetermined modulation pattern; and tracking the position of the interventional device with respect to the ultrasound transducer using the first response of the sensing signal”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to identifying a response to a sensing signal that has been induced by a transducer’s modulation pattern and tracking the position of an interventional device based on the response. The identification can be performed by observing a change in a parameter like phase or amplitude that is detected by the sensing signal. Tracking the position can be performed by a time of flight calculation or triangulation based on signal information. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “an ultrasound transducer that emits ultrasound waves according to a predetermined modulation pattern, wherein the interventional device comprises a capacitive pressure sensing arrangement, wherein the computer-implemented method comprises: obtaining a sensing signal from the capacitive pressure sensing arrangement of the interventional device, wherein the sensing signal is responsive to a change in a capacitance of a capacitor of the capacitive pressure sensing arrangement that results from a change of pressure induced on the capacitor; generating a measure of pressure by processing the sensing signal, wherein the measure of pressure is a measure of pressure resulting from one or more anatomical features of the patient”. Transmitting an ultrasound modulation pattern and sensing it based on a capacitance value change that is induced by pressure change is mere data gathering and is a form of a pre-solution insignificant activity. The use of an ultrasound transducer, capacitance arrangement (ex. CMUT arrangements or the presence of a capacitor), and a processor does not integrate the judicial exception into a practical application as it is merely used to perform the judicial exception 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 14 is ineligible.

Claim 15 in its current form, is claiming a program that affects a computer to execute a set of steps. This program, is directed towards a “software per se”. According to MPEP 2106.03(I), “Non-limiting examples of claims that are not directed to any of the statutory categories include: Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations”. Therefore, the claim element is claiming a product without structural recitations and is not directed towards a statutory category.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-7, 9-10, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dekkar et al. (WO 2013/001437).

Regarding claim 1, Dekkar teaches a sensing arrangement for tracking a position of an interventional device, within a patient, with respect to an ultrasound transducer that emits ultrasound waves according to a predetermined modulation pattern (Page 3, lines 28-34, teaches the remote ultrasound source transmits ultrasound pulses to an area with the interventional device. The transmission is with delays and changes so an image can be formed and based on a trigger pulse to characterize the ultrasound production. Pages 11, lines 30 to pages 12, lines 9, teaches that the ultrasound is emitted as specific times and angles and the CMUT receives the information. This information is used in the determination of the position of the interventional tool), wherein the interventional device comprises a capacitive pressure sensing arrangement (Pages 11, lines 12-15, teaches that the interventional device is CMUT-based. See Fig. 1 and 2), wherein the sensing arrangement comprises: 
an input interface configured to obtain a sensing signal from the capacitive pressure sensing arrangement of the interventional device (Pages 4, lines 7-11, teaches the ultrasound source is outside the body and used to track the CMUT based interventional device. Fig. 4 shows the interventional tool 42 is connected to the tracking device 44. Pages 11, lines 15-18, teaches that the tracking device 44 collects the CMUT based data in relations to the ultrasound source 47), wherein the sensing signal is responsive to a change in a capacitance of a capacitor of the capacitive pressure sensing arrangement that results from a change of pressure induced on the capacitor (Pages 5, lines 20-27, teaches that based on pressure and sonification, the CMUT is operation and can operate simultaneously. Pages 9, lines 30 to page 10, lines 16, teaches that the basic CMUT is based on the use of electrodes that interact with the each other and operate with capacitance information. That is affected by the change in distances of the membrane. The pressure measurement is affecting the capacitance and the change in capacitance is indicative of pressure change); 
a processing arrangement (The use of a processor is inherently present in an electronic system. That is, the use of an “algorithm process” in page 3 and the ability to “process electronic response data” is performed with a processor) configured to: 
generate a measure of pressure by processing the sensing signal, wherein the measure of pressure is a measure of pressure resulting from one or more anatomical features of the patient (Pages 2, lines 3-6, teaches that the blood pressure of the artery is measured and it is performed with the CMUT detector. Pages 3, lines 17-19, teaches that the pressure information in relation to the pressure wire in the heart can be identified. Pages 5, lines 20-27, teaches that based on pressure and sonification, the CMUT is operation and can operate simultaneously. Pages 9, lines 30 to page 10, lines 16, teaches that the basic CMUT is based on the use of electrodes that interact with the each other and operate with capacitance information. That is affected by the change in distances of the membrane. The pressure measurement is affecting the capacitance and the change in capacitance is indicative of pressure change); and 
identify a first response of the sensing signal, the first response being a response of the sensing signal to the ultrasound waves emitted by the ultrasound transducer, by processing the sensing signal based on the predetermined modulation pattern (Pages 12, lines 29 to page 13, lines 15, teaches that the change in capacitance is based on the pressure. The CMUT is able to detect used energy from the source that causes the change in capacitance and causes the deflection. This results in a voltage change); and 
track the position of the interventional device with respect to the ultrasound transducer 
using the first response of the sensing signal (Pages 11, lines 30 to pages 12, lines 9, teaches that the ultrasound is emitted as specific times and angles and the CMUT receives the information. This information is used in the determination of the position of the interventional tool. Claim 12 teaches that a tracking system is used).  

Regarding claim 2, Dekkar teaches the sensing arrangement in claim 1, as discussed above.
	Dekkar further teaches a sensing arrangement, wherein the processing arrangement is configured to generate the measure of pressure by: 
processing the sensing signal based on the predetermined modulation pattern to determine a second response of the sensing signal (Page 3, lines 28-34, teaches the remote ultrasound source transmits ultrasound pulses to an area with the interventional device. The transmission is with delays and changes so an image can be formed and based on a trigger pulse to characterize the ultrasound production. Pages 11, lines 30 to pages 12, lines 9, teaches that the ultrasound is emitted as specific times and angles and the CMUT receives the information. This information is used in the determination of the position of the interventional tool), the second response being a response of the sensing signal to a change in a capacitance of the capacitive pressure sensing arrangement that does not result from the ultrasound waves emitted by the ultrasound transducer (Pages 2, lines 3-6, teaches that the blood pressure of the artery is measured and it is performed with the CMUT detector. Pages 3, lines 17-19, teaches that the pressure information in relation to the pressure wire in the heart can be identified. Pages 5, lines 20-27, teaches that based on pressure and sonification, the CMUT is operation and can operate simultaneously. Pages 9, lines 30 to page 10, lines 16, teaches that the basic CMUT is based on the use of electrodes that interact with the each other and operate with capacitance information. That is affected by the change in distances of the membrane. The pressure measurement is affecting the capacitance and the change in capacitance is indicative of pressure change); and 
generating the measure of pressure based on the second response of the sensing signal (Pages 2, lines 3-6, teaches that the blood pressure of the artery is measured and it is performed with the CMUT detector. Pages 3, lines 17-19, teaches that the pressure information in relation to the pressure wire in the heart can be identified. Pages 5, lines 20-27, teaches that based on pressure and sonification, the CMUT is operation and can operate simultaneously. Pages 9, lines 30 to page 10, lines 16, teaches that the basic CMUT is based on the use of electrodes that interact with the each other and operate with capacitance information. That is affected by the change in distances of the membrane. The pressure measurement is affecting the capacitance and the change in capacitance is indicative of pressure change. Claim 12 teaches that a tracking system is used based on CMUT based information that is acquired. Page 11, lines 10-23 teaches that the position of the tool is with respect to the image of the external source and the position is in cooperation with the source).  

Regarding claim 5, Dekkar teaches the sensing arrangement in claim 1, as discussed above.
Dekkar further teaches a sensing arrangement, further comprising an output interface configured to provide one or more output signals responsive to the tracked position of the interventional device and/or the measure of pressure (Pages 11, lines 19-23, teaches that the position of the tool is displayed. Pages 3, lines 17-19 teaches that the information of the tool is real-time tracking. Fig. 4 shows display).  

Regarding claim 6, Dekkar teaches the sensing arrangement in claim 5, as discussed above.
Dekkar further teaches a sensing arrangement, wherein each output signal is a display signal configured to control a display provided by a user interface responsive to the tracked position of the interventional device and/or the measure of pressure (Pages 11, lines 19-23, teaches that the position of the tool is displayed. Pages 3, lines 17-19 teaches that the information of the tool is real-time tracking. Fig. 4 shows display).  

Regarding claim 7, Dekkar teaches the sensing arrangement in claim 1, as discussed above.
Dekkar further teaches a sensing arrangement, wherein the sensing signal provides an alternating signal, the frequency of the alternating signal being responsive to a change in a capacitance of a capacitor of the capacitive pressure sensing arrangement that results from a change of pressure induced on the capacitor (Pages 12, lines 29 to page 13, lines 15, teaches that the change in capacitance is based on the pressure. The CMUT is able to detect used energy from the source that causes the change in capacitance and causes the deflection. This results in a voltage change. Pages 14, lines 14-19, teaches that the signal is triangular. Fig. 10 shows an alternating signal with a frequency change).  

Regarding claim 9, Dekkar teaches the sensing arrangement in claim 1, as discussed above.
Dekkar further teaches an interventional medical system comprising: 
an interventional device comprising a capacitive pressure sensing arrangement having a capacitor configured to change capacitance responsive to a pressure induced thereon, wherein the interventional device is configured to generate the sensing signal responsive to a change in a capacitance of a capacitor of the capacitive pressure sensing arrangement that results from a change of pressure induced on the capacitor (Page 3, lines 28-34, teaches the remote ultrasound source transmits ultrasound pulses to an area with the interventional device. The transmission is with delays and changes so an image can be formed and based on a trigger pulse to characterize the ultrasound production. Pages 11, lines 30 to pages 12, lines 9, teaches that the ultrasound is emitted as specific times and angles and the CMUT receives the information. This information is used in the determination of the position of the interventional tool. Pages 2, lines 3-6, teaches that the blood pressure of the artery is measured and it is performed with the CMUT detector. Pages 3, lines 17-19, teaches that the pressure information in relation to the pressure wire in the heart can be identified. Pages 5, lines 20-27, teaches that based on pressure and sonification, the CMUT is operation and can operate simultaneously. Pages 9, lines 30 to page 10, lines 16, teaches that the basic CMUT is based on the use of electrodes that interact with the each other and operate with capacitance information. That is affected by the change in distances of the membrane. The pressure measurement is affecting the capacitance and the change in capacitance is indicative of pressure change. Claim 2 teaches that the CMUT is in the body of the interventional tool. See Fig. 4); and 
the sensing arrangement of claim 1 (See above).  

Regarding claim 10, Dekkar teaches the interventional medical system in claim 9, as discussed above.
Dekkar further teaches an interventional medical system, wherein the interventional device comprises: 
a first electrode, configured to receive a first signal (Pages 5, lines 16, teaches that each side of the cavity has an electrode. Pages 10, lines 5-8, teaches the use of two electrodes. The capacitive effect is based on the two electrodes1. Pages 13, lines 31 to pages 14, lines 14, teaches that each CMUT has an output voltage and Fig. 8 shows multiple signal outputs); and 
a second electrode; configured to receive a second signal (Pages 5, lines 16, teaches that each side of the cavity has an electrode. Pages 10, lines 5-8, teaches the use of two electrodes. The capacitive effect is based on the two electrodes2. Pages 13, lines 31 to pages 14, lines 14, teaches that each CMUT has an output voltage and Fig. 8 shows multiple signal outputs), 
wherein the capacitive pressure sensing arrangement is configured to modify the first and/or second signal responsive to a change in the capacitance of the capacitor (Pages 15, lines 16, teaches that each side of the cavity has an electrode. Pages 10, lines 5-8, teaches the use of two electrodes. The capacitive effect is based on the two electrodes3. Pages 13, lines 31 to pages 14, lines 14, teaches that each CMUT has an output voltage and Fig. 8 shows multiple signal outputs. Fig. 8 shows the ultrasound spike 85. This is used in tracking as taught in page 14, lines 1-13). 

Regarding claim 14, Dekkar teaches a computer-implemented method (Claim 16 teaches a computer program comprising program code for causing a computer to process the electronic response data from a CMUT-based tracking sensor located on an interventional tool as utilized in the method) for tracking a position of an interventional device, within a patient, with respect to an ultrasound transducer that emits ultrasound waves according to a predetermined modulation pattern (Page 3, lines 28-34, teaches the remote ultrasound source transmits ultrasound pulses to an area with the interventional device. The transmission is with delays and changes so an image can be formed and based on a trigger pulse to characterize the ultrasound production. Pages 11, lines 30 to pages 12, lines 9, teaches that the ultrasound is emitted as specific times and angles and the CMUT receives the information. This information is used in the determination of the position of the interventional tool), wherein the interventional device comprises a capacitive pressure sensing arrangement (Pages 11, lines 12-15, teaches that the interventional device is CMUT-based. See Fig. 1 and 2), wherein the computer-implemented method comprises: 
obtaining a sensing signal from the capacitive pressure sensing arrangement of the interventional device (Pages 4, lines 7-11, teaches the ultrasound source is outside the body and used to track the CMUT based interventional device. Fig. 4 shows the interventional tool 42 is connected to the tracking device 44. Pages 11, lines 15-18, teaches that the tracking device 44 collects the CMUT based data in relations to the ultrasound source 47), wherein the sensing signal is responsive to a change in a capacitance of a capacitor of the capacitive pressure sensing arrangement that results from a change of pressure induced on the capacitor (Pages 5, lines 20-27, teaches that based on pressure and sonification, the CMUT is operation and can operate simultaneously. Pages 9, lines 30 to page 10, lines 16, teaches that the basic CMUT is based on the use of electrodes that interact with the each other and operate with capacitance information. That is affected by the change in distances of the membrane. The pressure measurement is affecting the capacitance and the change in capacitance is indicative of pressure change); 
generating a measure of pressure by processing the sensing signal, wherein the measure of pressure is a measure of pressure resulting from one or more anatomical features of the patient (Pages 2, lines 3-6, teaches that the blood pressure of the artery is measured and it is performed with the CMUT detector. Pages 3, lines 17-19, teaches that the pressure information in relation to the pressure wire in the heart can be identified. Pages 5, lines 20-27, teaches that based on pressure and sonification, the CMUT is operation and can operate simultaneously. Pages 9, lines 30 to page 10, lines 16, teaches that the basic CMUT is based on the use of electrodes that interact with the each other and operate with capacitance information. That is affected by the change in distances of the membrane. The pressure measurement is affecting the capacitance and the change in capacitance is indicative of pressure change); and 
identifying a first response of the sensing signal, the first response being a response of the sensing signal to the ultrasound waves emitted by the ultrasound transducer, by processing the sensing signal based on the predetermined modulation pattern (Pages 12, lines 29 to page 13, lines 15, teaches that the change in capacitance is based on the pressure. The CMUT is able to detect used energy from the source that causes the change in capacitance and causes the deflection. This results in a voltage change); and 
tracking the position of the interventional device with respect to the ultrasound transducer using the first response of the sensing signal (Pages 11, lines 30 to pages 12, lines 9, teaches that the ultrasound is emitted as specific times and angles and the CMUT receives the information. This information is used in the determination of the position of the interventional tool. Claim 12 teaches that a tracking system is used. Page 11, lines 10-23 teaches that the position of the tool is with respect to the image of the external source and the position is in cooperation with the source).  

Regarding claim 15, Dekkar teaches a computer program product comprising instructions which, when executed by a suitable computer or processing system, cause the computer to carry out the method herein described (Claim 16 teaches a computer program comprising program code for causing a computer to process the electronic response data from a CMUT-based tracking sensor located on an interventional tool as utilized in the method).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dekkar et al. (WO 2013/001437) in view of Bharat et al. (WO 2018/108638).

Regarding claim 3, Dekkar teaches the sensing arrangement in claim 1, as discussed above.
	While Dekkar teaches a tracking algorithm to track an interventional device (Claim 15), Dekkar is silent regarding a sensing arrangement, wherein the processing arrangement is configured to track the position of the interventional device by: 
determining a difference between a first value of a parameter of the sensing signal and a second value of the same parameter of the sensing signal, wherein the first value is obtained whilst the sensing signal is modified by an ultrasound wave and the second value is obtained whilst the sensing signal is not modified by any ultrasound wave; and 
processing the determined difference using a tracking algorithm to thereby track the position of the interventional device.
	In an analogous imaging field of endeavor, regarding tracking of interventional devices with external probe transmissions, Bharat teaches a sensing arrangement, wherein the processing arrangement is configured to track the position of the interventional device by: 
determining a difference between a first value of a parameter of the sensing signal and a second value of the same parameter of the sensing signal, wherein the first value is obtained whilst the sensing signal is modified by an ultrasound wave and the second value is obtained whilst the sensing signal is not modified by any ultrasound wave (Paragraph 0059 teaches that the location of the sensor 302 is based the timing of the triggering. Paragraph 0067 teaches that the max signal intensity is clipped from the rest of the signal. Fig. 4B shows the max amplitude being of a different and greater value than the origin value. That is, the signal is generated in response t the trigger as noted in paragraphs 0068 and 0070. Paragraph 0071 teaches that the max signal amplitudes is determined over the change in time as well); and 
processing the determined difference using a tracking algorithm to thereby track the position of the interventional device (Paragraph 0059 teaches that the location of the sensor 302 is based the timing of the triggering. Paragraph 0067 teaches that the max signal intensity is clipped from the rest of the signal. Fig. 4B shows the max amplitude being of a different and greater value than the origin value. That is, the signal is generated in response t the trigger as noted in paragraphs 0068 and 0070. Paragraph 0071 teaches that the max signal amplitudes is determined over the change in time as well. Title teaches that the interventional tool is tracked. Paragraph 0025 teaches for tracking of the instrument, data may be recorded with a sensor at the device location, and the timing of frame and line triggers may also be recorded. Paragraph 0079 teaches that the medical device is tracked based on the ultrasound transmission with respect to the sensor. A computation system inherently utilizes alorghitms.).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dekkar with Bharat’s teaching of the determination of a difference for tracking an interventional device. This modified apparatus would allow the user to track the device and greater accuracy in tracking is needed for guidance purposes (Page 4 of Dekkar). Furthermore, the modification allows for a comparison of use data with a baseline background information and thereby the noise can easily be distinguished from the ultrasound information.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dekkar et al. (WO 2013/001437) in view of Lim et al. ("Towards a Reduced-Wire Interface for CMUT-Based Intravascular Ultrasound Imaging Systems", April 2017, IEEE Transactions on Biomedical Circuits and Systems, Vol. 11, No. 2, pages 400-410).

Regarding claim 4, Dekkar teaches the sensing arrangement in claim 1, as discussed above.
	However, Dekkar is silent regarding a sensing arrangement, wherein the measure of pressure is a measure of fractional flow reserve.
	In an analogous imaging field of endeavor, regarding the use of CMUT based international devices, Lim teaches a sensing arrangement, wherein the measure of pressure is a measure of fractional flow reserve (Paragraph 2 of Introduction teaches that the CMUT integrated in the IVUS devices can sense pressure and that can be used in fractional flow determination).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dekkar with Lim’s teaching of the measure of fractional flow reserve information. This modified apparatus would allow the user to obtain accurate physiological information with an interventional device (Transimpedance Amplifier section of Lim). Furthermore, the modification the determination of diseased coronary arterial information with respect to normal coronary arterial information and can help with diagnosis of disease4.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dekkar et al. (WO 2013/001437) in view of Corl (PGPUB No. US 2014/0180128).

Regarding claim 8, Dekkar teaches the sensing arrangement in claim 1, as discussed above.
	Dekkar further teaches a sensing system for tracking a position of an interventional device, within a patient, with respect to an ultrasound transducer that emits ultrasound waves, wherein the interventional device comprises a capacitive pressure sensing arrangement (Page 3, lines 28-34, teaches the remote ultrasound source transmits ultrasound pulses to an area with the interventional device. The transmission is with delays and changes so an image can be formed and based on a trigger pulse to characterize the ultrasound production. Pages 11, lines 30 to pages 12, lines 9, teaches that the ultrasound is emitted as specific times and angles and the CMUT receives the information. This information is used in the determination of the position of the interventional tool), the sensing system comprising: 
the sensing arrangement of claim 1 (See above).
	However, Dekkar is silent regarding a sensing system, comprising:
a control interface configured to control all signals provided to the capacitive pressure sensing arrangement and to receive all signals generated or modified by the capacitive pressure sensing arrangement, wherein the control interface is configured to provide and/or receive only two signals from or to the capacitive pressure sensing arrangement.
	In an analogous imaging field of endeavor, regarding the use of ultrasound medical imaging and the use of an international device, Corl teaches a sensing system, comprising:
a control interface configured to control all signals provided to the capacitive pressure sensing arrangement and to receive all signals generated or modified by the capacitive pressure sensing arrangement, wherein the control interface is configured to provide and/or receive only two signals from or to the capacitive pressure sensing arrangement (Paragraph 0056 teaches that the two electrodes are obtained equal but separate and polarly opposite electrical excitation. Paragraph 0055 teaches that the electrodes are providing a bases of capacitive coupling).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dekkar with Corl’s teaching of providing or receiving two signals on a capacitive sensing arrangement. This modified apparatus would allow the user to improved assessment of vessel conditions and improve image quality (Paragraph 0006 of Corl). Furthermore, the modification use of two signals is less computationally complex and is efficient use of computational and electrical resources thereby making it more time and cost effective.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dekkar et al. (WO 2013/001437) in view of Dirksen (PGPUB No. US 2012/0010538).

Regarding claim 11, Dekkar teaches the interventional medical system in claim 10, as discussed above.
However, Dekkar is silent regarding an interventional medical system, when dependent upon claim 8, wherein the control interface of the sensing system is configured to: provide, to the first electrode, a voltage for powering the capacitive pressure sensing arrangement; and provide, to the second electrode, a ground voltage.  
In an analogous imaging field of endeavor, regarding the use of CMUT based ultrasound technology, Dirksen teaches an interventional medical system, wherein the control interface of the sensing system is configured to: provide, to the first electrode, a voltage for powering the capacitive pressure sensing arrangement; and provide, to the second electrode, a ground voltage (Paragraph 0028 teaches that there are two electrodes with one having a voltage and the other being grounded).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dekkar with Dirksen’s teaching of CMUT with a grounded and voltage electrode. This modification will improve the coupling coefficient of CMUT transducers (Paragraph 0028 of Dirksen). Furthermore, the coupling improvement is resulting in the efficiency of energy storage (Paragraph 0036-0037 of Dirksen).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dekkar et al. (WO 2013/001437) in view of Murakami (PGPUB No. US 2012/0277591).

Regarding claim 12, Dekkar teaches the interventional medical system in claim 9, as discussed above.
	However, Dekkar is silent regarding an interventional medical system, further comprising an ultrasound transducer configured to alternately start and stop emitting ultrasound waves according to a predetermined modulation pattern.
	In an analogous imaging field of endeavor, regarding the use of an ultrasound transducer with a set transmission and reception for medical imaging, Murakami teaches an apparatus, further comprising an ultrasound transducer configured to alternately start and stop emitting ultrasound waves according to a predetermined modulation pattern (Paragraph 0042-0043 teaches that the ultrasound transmission is done at intervals so there are periods of transmission and periods of reception. Fig. 3 shows the on/off stage for both reception and transmission).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dekkar with Murakami’s teaching of alternatively starting and stopping ultrasound. This modified apparatus would allow the user to improve the image quality of the ultrasound usage by improving the signal-to-noise ratio (SNR) (Paragraph 0047 of Murakami). Furthermore, the modification of start and stopping transmission is able to keep the surface temperature of the probe within an appropriate temperature and protects the device and the patient (Paragraphs 0006-0007 of Murakami).

Regarding claim 13, modified Dekkar teaches the interventional medical system in claim 12, as discussed above.
Dekkar further teaches an interventional medical system, further comprising an ultrasound system configured to control the operation of the ultrasound transducer (Title teaches an ultrasound system is used and Fig. 4 shows the external source. Furthermore, an ultrasound system inherently has an ultrasound transducer that is used as that is the imaging modality that the system operates with).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
F.C. Williams et al. ("Electronic Digital Computers", September 25, 1948, Nature, page 497): Teaches one of the first computer programs with instructions that are stored on a computational device to perform a method. 
F.C. Williams et al. ("Universal High-Speed Digital Computers: A Small-Scale Experimental Machine", June 30, 1950, pages 13-28): F.C Williams is the creator of the first electronic stored-program computer (known as the Manchester Baby, also called the Small-Scale Experimental Machine (SSEM)). This was the underlying principal technology for software storage systems.
Barnes et al. (PGPUB No. US 2004/0236223): Teaches the use of pressure sensing of information that is not ultrasound related.
Zemp et al. (PGPUB No. US 2018/0164418): Teaches the transmission of only two signals in medical imaging with capacitor-based technology.
Courtney et al. (PGPUB No. US 2016/0045184): Teaches the use of a sensing arrangement with an interventional device and observing the difference between two parameters where one is not related to ultrasound transmission.
Adachi et al. (PGPUB No. US 2008/0269614): Teaches the use of two electrodes where one is grounded and the other has a voltage for ultrasound imaging with capacitor technology.
Ouzounov et al. (US Patent No. 10,313,027): Teaches the use of two electrodes where one is grounded and the other has a voltage for ultrasound imaging with capacitor technology.
Pekar et al. (US Patent No. 10,313,027): Teaches the use of two electrodes where one is grounded and the other has a voltage for ultrasound imaging with capacitor technology.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “CMUTs as their name suggests function based on capacitance. At its most basic level a capacitor consists of two parallel electrode plates connected to a power source and separated by an insulator material. When a DC voltage is applied to the system, the electrodes become polarized, with positive charges collecting on one plate and negative charges on the other.” (Link: https://www.acep.org/emultrasound/newsroom/jun2020/technology-cmut-capacitive-micromachined-ultrasound-transducers-a-primer/)
        2 “CMUTs as their name suggests function based on capacitance. At its most basic level a capacitor consists of two parallel electrode plates connected to a power source and separated by an insulator material. When a DC voltage is applied to the system, the electrodes become polarized, with positive charges collecting on one plate and negative charges on the other.” (Link: https://www.acep.org/emultrasound/newsroom/jun2020/technology-cmut-capacitive-micromachined-ultrasound-transducers-a-primer/)
        3 “CMUTs as their name suggests function based on capacitance. At its most basic level a capacitor consists of two parallel electrode plates connected to a power source and separated by an insulator material. When a DC voltage is applied to the system, the electrodes become polarized, with positive charges collecting on one plate and negative charges on the other.” (Link: https://www.acep.org/emultrasound/newsroom/jun2020/technology-cmut-capacitive-micromachined-ultrasound-transducers-a-primer/)
        4 “Fractional flow reserve (FFR) measurement involves determining the ratio between the maximum achievable blood flow in a diseased coronary artery and the theoretical maximum flow in a normal coronary artery. An FFR of 1.0 is widely accepted as normal. An FFR lower than 0.75-0.80 is generally considered to be associated with myocardial ischemia (MI).” (Link: https://emedicine.medscape.com/article/1839601-overview)